
	

113 S3016 IS: Mineral Materials Contracts Termination Act
U.S. Senate
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3016
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2014
			Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Act of July 31, 1947, to provide for the termination of certain mineral materials
			 contracts.
	
	
		1.Short title
			This Act may be cited as the
		  Mineral Materials Contracts Termination Act.
		2.Termination of certain mineral contractsSection 2 of the Act of July 31, 1947 (commonly known as
		the Materials Act of 1947) (30 U.S.C. 602), is amended by adding at the end the following:(b)Termination of contract(1)In generalIf the holder of a valid mineral materials contract entered into under	this Act (referred to in
			 this subsection as the contract) submits to the Secretary a request to terminate the contract before production is initiated under
			 the contract and before any surface disturbance has occurred under the
			 contract, the Secretary may—(A)terminate the contract; and(B)return to the contract holder any bid deposit and  performance bond paid by the contract holder to
			 the Bureau of Land Management under the contract.(2)Acceptance of paymentAcceptance of an amount returned under paragraph (1)(B) by the contract holder shall constitute—(A)a full and final settlement of the contract; and(B)an agreement on the part of the contract holder not to bring  a civil action against the United
			 States with respect to the contract..
		
